 G H. SKIPPFR. INCG. H. Skipper, Inc. and International Brotherhoodof Electrical Workers, Local Union 108, AFL-CIO Petitioner. Case 15-RC-6669January 14, 1981DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBI-RSJENKINS ANI) PFNEI.I.OOn September 11, 1980, the Acting Regional Di-rector for Region 15 issued a Decision and Direc-tion of Election in the above-entitled proceeding inwhich he made various findings as to the scope andcomposition of the appropriate bargaining unit.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Petitionerand the Employer filed timely requests for reviewin which each disputed the correctness of certainof the Acting Regional Director's findings. By tele-graphic order dated October 3, 1980, the Boardgranted the Petitioner's and denied the Employer'srequest for review. Thereafter, the election washeld and the ballots of all voters were challenged.All ballots have been impounded pending this De-cision on Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand hereby affirms the Acting Regional Director'sdeterminations, as clarified herein.The Employer is engaged in the installation ofunderground cables for telephone and power lines.Its main facilities are in Panama City, Florida, fromwhich it sends crews to various locations in north-west Florida to perform installations. For sometime prior to the hearing in the instant case, ap-proximately eight employees had been stationed ata subsidiary facility in Chipley, Florida, approxi-mately 45 miles from Panama City. The Petitionerlisted both the Panama City and the Chipley facili-ties in the unit description in its petition for certifi-cation, but upon being informed at the hearing thatthe Chipley facility was about to be closed and theemployees reassigned to Panama City, the Petition-er amended its petition to delete the Chipley facili-ty. The Petitioner did so, however, with the ex-press understanding that those employees previous-ly located in Chipley, whose jobs otherwisebrought them within the unit, were to be consid-ered part of the Panama City unit. Although theEmployer argued against what it believed was thePetitioner's request that the Chipley employees254 NLRB No. 53vote in a separate polling place in Chipley, it didnot contest their inclusion in the unit sought.The Acting Regional Director accepted the Peti-tioner's amendment, but limited the unit sought tothe Panama City facility, stating that the amend-ment's effect was to "exclude" the Chipley facility.The Petitioner contends that the Acting RegionalDirector erred in excluding the Chipley employeesand we agree, although, in our view, his exclusionof Chipley is an inadvertency.In acknowledging the parties' agreed-upon posi-tion with respect to the scope of the unit, theActing Regional Director noted that the Petition-er's amendment reflected the imminent closure ofthe Chipley facility, "followed by the subsequenttransfer of personnel to the Employer's PanamaCity facility." The Acting Regional Director thendescribed the Employer's employee complement astotaling "about 50 employees," a number which,the record shows, includes those who had been sta-tioned at Chipley. In light of these statements andthe statements of the parties on the record it isclear that the Acting Regional Director's "exclu-sion" of the Chipley facility is consistent with anintention to ratify the parties' implied agreementthat the former Chipley employees be treated aspart of the Panama City unit. Accordingly, al-though we affirm the Acting Regional Director'sdetermination as to the scope of the unit, we alsoshall include the former Chipley employees in theunit.'2The Petitioner also contends that the Acting Re-gional Director erred in excluding the Employer's14 "foremen" in charge of its installation crews onthe ground that they are supervisors within themeaning of Section 2(11) of the Act. We find noerror.It is true, as Petitioner argues, that the day-to-day functions of these foremen are comparable tothose of crew leaders whom the Board, in othercases, has found not to be supervisors.:See Corn-Ihe A lilg Regiolnll D)lre1i treatn e nrt if ilh utirit cone in ll I1LIa follo\NI hi partie are ll h.lc s grccnicit i, er 1ti1 ,ort p i the tilliIAt Ii c trlig. P[ctlltinerr amended its pllooll to c dIIIdie lite F :ll-1 r;i>I'I ( llplie I lioria, f iacililes di to their Ili rl l um tafter It1 Ihisrllg toIllou etd h> the suhvstqstlrlt tr.i-tr of trllll IoIhc Ipi mplc ers i ianama Cilt flll, Jil t1e lIrnplIIcm crii1lo'\s a tota lconplcrlll-rt f ihOlt 5() citpltol ses IT i bhlet', oipfl'It l ll hichCoiiMIt S iiIrrTl.illS k i l i llatloll ofi ' ti01 l(e1 i ri4d i -ld [t -t llC .11telctrical -h' I i1 nh rlwl¢.est Floridacin ahscilt ['tIioltir's aietlidlTcril, tht reicord urppiTIs i [ifld.ingIhal a tunit iclutdlnfg ithc Rtrmer Chiple emploes is approprialCt. 1nllc iirl.liis Ihutlc It sLntling t+ saupport rce1illluurtiI lhtil Ihcw It" t Cu tlUdCit' hi , thile I'.irla; l (I11' air111i ( '},tipi J -'llp Ic s IrkllriiCt 11h .aMrllC uliCtIrl s( alli ~crc fric li IItcrchianged ;i tilc, i \crC lrrlLcd I ll 11Tie i.illit p1; -ro ll 11.t {h% '.rt stlhl'- .<t 0 )J C'll 1. I /t I.lho r rllllm, [nilt CIrll n1tl fillgs Orl \ u l t ci i .11 e I g R.ir n t al h )etu ,,r h .icd is coI luIll 1tl;ll 1ihCsc t'rtlllr-i .,c ' sirc pt tlo r' .r ;Ir s h,+11 t( .itiueliuid453 D)ECISIONS OF NATIONAL I.ABOR RELAT'IONS BOARI)mercial Movers, Inc. , 240 NLRB 288 (1979); JohnCuneo of Oklahoma. Inc., 238 NLRB 1438 (1978);Greenhorne & O'Mara., Inc., 235 NLRB 1056(1978).4However, the record in the instant casecontains uncontradicted evidence that these fore-men have independent authority to discharge orsuspend crew employees for such broad reasons as"not putting forth any effort" or doing somethingthe foreman does not like. Such breadth of authori-ty falls expressly within the Section 2(11) definitionof supervisory authority and implies the use of in-dependent judgment in its exercise. Uncontradictedtestimony also shows that the foremen's authorityto discharge has been exercised, although the fre-Ihe f(oremen are in charge of construction crews numbering betweeone aid thirty emnployes and report directly to supervisors I arrySlig anld dward Cashman Forcemen direct the work of the crews.gie Illout job assignCenis and are responsible for the Swork performedby Lthe crew Foremen keep tinie records for crew members, workIhe anle hotrs and receive the sanle fringe benefits as crew lein-hbers. ilhe are paid oni all houllrl basis but arn 301%7 more than thecrew minembers they supervise. I fie oremetc exercise iTidepcipndleijULdgilmenl ill the direction of' their crews anld possess the authority to,stspell aild terilliatTe cres tilunbers or Illiscollduct Foreinelll ilsi)possess the authori to assign arild grantl ortrlile to crew rnetihersSee Memiber enclilo's dissent i (;n r,,lnhrncl & )'lor, urpru.quency and grounds for such exercise was not es-tablished. In view of such record support, it isclear that the Acting Regional Director's findingthat the foremen are supervisors is unassailable.5As noted, supra, an election herein has been con-ducted wherein the voters cast challenged ballots.Pursuant to our findings herein, we hereby over-rule the challenges to the ballots cast by the formerChipley employees we have included in the unit,and we hereby sustain the challenges to the ballotsof employees we have found to be supervisors andwho should not be included in the unit. As the re-maining challenged ballots may be determinative,we hereby remand this proceeding to the RegionalDirector for Region 15 for the purpose of resolv-ing determinative challenges and for the furtherprocessing of the case.Fhe et 'itioner relies heavily on the alleged ratio of 20 superisollr to26 laborers. if the 14 foremnen are found to he supervisors This statedratllo i lalclrate, h eser, because the fremlell supervise a unknov nilllnlher of mltlchiie operators in addition tl to the lahborers, and those super-,isors ahove the level of tile foremcell also supervise other employeesWhilc the number of supersisors in rclatioll I the numbher Of employeeslciidlills uiluall lrge it is Ixioirnatic that llo cinsiderations of ratio canoirrrlide tl:tlltthigUlotS. persumisiL\ eidellce that the mploycs whose u-pertisory status is In qct ion posses's Sec 2111 authority454